DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6 & 15 have been amended.
Response to Arguments
Applicant's arguments filed 6 April 2020 in view of claims 1 -2 & 4-15 rejected under 35 USC§101 have been fully considered,  this rejection has been withdrawn.
Applicant's arguments filed 6 April 2020 in view of claim 15 rejected under 35 USC§112 2nd para have been fully considered, this rejection has been withdrawn.
Applicant's arguments filed 6 April 2020 in view of claims 1 & 5 rejected under 35USC§ 102(a)(1)/103 have been fully considered, this rejection has been maintained.
Applicant's arguments filed 6 April 2020 in view of claims 1 & 5-10 rejected under 35USC§ 103 have been fully considered, this rejection has been maintained.
  Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neshiel Chemical Pvt. Ltd..
 	Claims 1 & 5 combined read on a refined corn oil with the following properties: a free fatty acid content of less than about 1% by weight; a moisture content ranging from 
The content of tocopherol and trans-fat content are interpreted to read on “o” since both limitations state less than 1 mg/g and 1% by weight respectfully.
Neshiel teaches a refined corn oil the following properties: a free fatty acid content ranging from 0.06 to 0.100%; a moisture content ranging from about .025% to 0.10%; a tocopherol content less than about l mg/g; and a trans-fat content of less than 1% by weight.
As shown in the product description for the refined oil, the instant claims are anticipated.
Applicant continues to argue  that Neshiel neither suggest, disclose, nor teach the free fatty acid and tocopherol content and the disclosure cannot be interpreted to disclose, teach or suggest “a tocopherol content of less than about 1 mg/g” because when tocopherol is 1 mg/g, it translate to 0.1% which is not the same as “0”.
The “less than about 1 mg/g” which applicant translates to “0.1 mg/g” gives the maximum limit of the amount of tocopherol and not the minimum amount that can be present in the refined corn oil.
As stated previously, support for this interpretation regarding the tocopherol and trans-fat content is based on the guidance provides in Tables 1 & 2 of the instant specification.  
As shown in Tables 1 & 2 of the instant specification on page 7, the refined corn oil contain less than “<0.05% or <1% “of free fatty acids and doesn’t list tocopherol as being present in the oil.  It is suggested, taught, and disclosed that both the free fatty acid and tocopherol can be interpreted to read on “0”.  
. 
Claim Rejections - 35 USC § 103
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 8-10 is/are rejected under 35 U.S.C. 103 as obvious over Refined Corn Oil sold by SA-Line.
Claims 1 & 5 combined read on a refined corn oil with the following properties: a free fatty acid content of less than about 1% by weight; a moisture content ranging from about .09% to about 0.35% by weight; a tocopherol content less than about l mg/g; and a trans-fat content of less than 1% by weight.
Claims 6, 8-10 combined read on a food grade corn oil with the following properties: a free fatty acid content of less than about 0.05% by weight; a moisture content ranging from about 0.1% to about 0.5% by weight; a color ranging from 3.0 to 3.5R; an acid value less than 0.1%; a peroxide value less than 0.5 meg/kg; and a trans-fat content of less than 1% by weight; a tocopherol content less than about l mg/g.
SA-Line teaches a Food Grade Corn Oil with the following physical attributes: FFA – 0.3 g max (claim 6), Moisture content – 0.2 % max (claim 6), Color – Red 3 max (claim 7),  Acid Value – 0.6 max (claim 8), Peroxide value – 10.0 max (claim 9), Trans fat – 0 gm (claim 10).



The “less than about 1 mg/g” which applicant translates to “0.1 mg/g” gives the maximum limit of the amount of tocopherol and not the minimum amount that can be present in the refined corn oil.
As stated previously, support for this interpretation regarding the tocopherol and trans-fat content is based on the guidance provides in Tables 1 & 2 of the instant specification.  
As shown in Tables 1 & 2 of the instant specification on page 7, the refined corn oil contain less than “<0.05% or <1% “of free fatty acids and doesn’t list tocopherol as being present in the oil.  It is suggested, taught, and disclosed that both the free fatty acid and tocopherol can be interpreted to read on “0”.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to envision the instant invention as extrapolate its ranges from Neshiel. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in view of SA-Line.
As shown in the product description for the food grade corn oil, a corn is disclosed that is embraced in the ranges that are given for free fatty acids, moisture content, acid value, peroxide value, color, trans fat.

More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Allowable Subject Matter
Claims 11-15 are allowable over the prior art.
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622